United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                  F I L E D
                                         In the                                     May 30, 2007
                 United States Court of Appeals                               Charles R. Fulbruge III
                             for the Fifth Circuit                                    Clerk
                                   _______________

                                     m 06-40364
                                   _______________

                                   JOHN S. CLARK,
       INDIVIDUALLY AND AS TRUSTEE OF THE JOHN S. AND LORETTA J. CLARK TRUST,

                                                       Plaintiff-Appellant,

                                        VERSUS

                                 DONALD DOUGLAS,
                          ALSO KNOWN AS DONNIE DOUGLAS;
                          CHERYL WALKER DOUGLAS;
                        CADDO CREEK PRODUCTION, INC.,
                                A TEXAS CORPORATION;
                  LYLE J. BRANDON; LANA ROBERTS BRANDON,

                                                       Defendants-Appellees.

                            _________________________

                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                   m 4:05-CV-290
                        ______________________________


Before GARWOOD, SMITH, and DEMOSS,                The motion to vacate the judgment and to
  Circuit Judges.                              remand is DENIED. The alternative motion to
                                               remand is GRANTED in part. This matter is
PER CURIAM:*                                   REMANDED for the limited purpose of con-
                                               ferring on the district court the jurisdiction to
  *
    Pursuant to 5TH CIR. R. 47.5, the
court has determined that this opin-
ion should not be published and is                *
                                                   (...continued)
not precedent except under the lim-            ited circumstances set forth in 5TH
                            (continued...)     CIR. R. 47.5.4.
grant a rule 60(b) motion if that court wishes
to do so. If that court grants the rule 60(b)
motion, it may make findings. This court re-
tains jurisdiction in the interim. We express no
view on how the district court should rule on
the rule 60(b) motion.




                                                   2